2021 IL 126577



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 126577)

                 JANE DOE, Appellant, v. BEAU PARRILLO, Appellee.


                             Opinion filed November 18, 2021.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Justices Garman, Michael J. Burke, Overstreet, and Carter concurred in the
     judgment and opinion.

        Chief Justice Anne M. Burke and Justice Neville took no part in the decision.



                                         OPINION

¶1       The central issue in this case is whether the appellate court erred in reducing
     the punitive damages awarded by the jury to plaintiff Jane Doe against defendant
     Beau Parrillo. For the reasons that follow, we reverse the appellate court’s judgment
     in part, affirm the appellate court’s judgment in part, and affirm the trial court’s
     judgment on the jury’s verdict.


¶2                                     BACKGROUND

¶3       This case began in 2016 when Doe filed her complaint and ended in 2019 when
     the trial court denied Parrillo’s posttrial motion. The intervening 30 months
     involved delays and disputes that require an extended description.

¶4       On December 15, 2016, Doe filed a five-count complaint against Parrillo. Count
     I alleged that, on October 5, 2015, at 5:55 a.m. at Doe’s residence in Chicago,
     Parrillo struck and choked her and “made physical contact of an insulting or
     provoking nature” with her in violation of section 12-3.2(a)(2) of the Criminal Code
     of 2012 (Criminal Code), which prohibits domestic battery against any family or
     household member. See 720 ILCS 5/12-3.2(a)(2) (West 2014). Count II alleged
     that, on November 5, 2015, at 11 p.m. at the Swissotel in downtown Chicago where
     Doe was a guest, Parrillo struck her and “made physical contact of an insulting or
     provoking nature” with her in violation of section 12-3.2(a)(2) of the Criminal
     Code. Count III alleged that, on November 9, 2015, at 11 p.m. at the Swissotel
     where Doe was a guest, Parrillo “grabbed [Doe] using his hands with force and
     violence and then shoved her against the wall” and “made physical contact of an
     insulting or provoking nature” with her in violation of section 12-3.2(a)(2) of the
     Criminal Code. Count IV alleged that, on December 12, 2015, at 6:30 a.m. at the
     Inn of Chicago in downtown Chicago where Doe was a guest, Parrillo “physically
     restrained [Doe] with force and violence against her will,” struck her face and
     mouth with a closed fist, struck her in the head with a glass coffee maker, strangled
     her neck with his hands, and “made physical contact of an insulting or provoking
     nature” with her in violation of section 12-3.2(a)(2) of the Criminal Code. Count V
     alleged that, on March 23, 2016, at 11:30 a.m. at the Westin hotel in Lombard where
     Doe was a guest, Parrillo “physically restrained Plaintiff with force and violence
     against her will, strangled her neck with his hands, and “sexually assaulted and
     raped” her “by knowingly inflicting sexual intrusion and penetration of her vagina
     against her will and without her consent” in violation of section 11-1.20(a)(1) of
     the Criminal Code. See id. § 11-1.20(a)(1). The final count further alleged that
     Parrillo was at the hotel in violation of an order of protection.




                                             -2-
¶5       After months of repeated, unsuccessful attempts by Cook County sheriff’s
     deputies to serve Parrillo with the complaint, Doe obtained an order from the trial
     court appointing a special process server. Apparently, service was accomplished
     because, on April 6, 2017, the trial court entered an order giving Parrillo 28 days to
     answer or otherwise respond to the complaint. On May 4, 2017, attorney Allison
     Muth filed an appearance for Parrillo, as well as an answer to the complaint denying
     the substance of Doe’s allegations.

¶6       On October 20, 2017, Doe’s attorney attended a case management conference.
     Muth did not. The trial court granted Doe leave to amend her complaint to seek
     punitive damages. The court further found that Parrillo was in default and that “the
     complaint is confessed against” him. That day, Doe filed an amended complaint,
     which was similar to her initial complaint, except that each count sought “punitive
     damages in an amount sufficient to punish the conduct of the Defendant and deter
     others from committing similar torts.”

¶7       A month later, Parrillo filed a motion for substitution of judge as of right, as
     well as a motion to vacate the default against Parrillo. In the motion to vacate, Muth
     stated that she was “in trial in the Fourth District of the Circuit Court of Cook
     County and was unexpectedly unable to attend the case management status call.”
     On December 15, 2017, Parrillo withdrew the motion for substitution of judge and
     received leave to answer Doe’s amended complaint by January 11, 2018. On
     January 10, Parrillo filed an answer to the amended complaint, again denying the
     substance of Doe’s allegations. Parrillo also filed affirmative defenses, announcing
     that he “may rely” on the defenses of consent, self-defense, and provocation.

¶8       The parties engaged in discovery. On October 16, 2018, Doe filed a motion for
     sanctions, arguing that Parrillo had “continuously abused discovery rules” and
     “disobeyed this Court’s orders” by failing to produce certain documents requested
     by Doe. According to Doe, Parrillo had “made it nearly impossible to prosecute this
     lawsuit.” Doe requested a default judgment against Parrillo or, alternatively, a bar
     to his testimony at trial. Doe also requested monetary sanctions. On November 2,
     2018, the trial court granted Doe’s motion, finding that Parrillo had shown “a
     deliberate, continuous disregard” of discovery rules and court orders. The trial court
     barred his trial testimony.




                                             -3-
¶9         On November 21, 2018, the trial court vacated that order and entered and
       continued Doe’s motion for sanctions, granting Parrillo time to respond. He did so
       the following week, essentially insisting that he had answered or objected to all
       written discovery requests and intended to comply with all court-ordered requests.
       He conceded that

          “he is a man of financial means, but the Plaintiff has no right to assume liability
          based [on] Mr. Parrillo’s financial status. Plaintiff would accomplish a great
          deal more by focusing on the elements of pleading a prima facie case, and the
          Plaintiff’s financial ability to pay a judgement.”

¶ 10       On December 7, 2018, the trial court ordered that discovery was closed. On
       January 7, 2019, more than two years after Doe filed her complaint, the court
       certified the case for trial on January 14, 2019. On January 14, Robert Holstein filed
       an appearance on behalf of Parrillo, and Muth filed an emergency motion for a
       continuance of the trial date. That motion mentioned Holstein’s appearance and
       stated that he had been “briefed of the issues for trial and tendered the discovery”
       but would need additional time to prepare for Parrillo’s defense. The motion
       continued, claiming:

              “*** Defendant, Beau Parrillo received news on the eve of trial that his
          father, Richard Parrillo Sr., was hospitalized in critical health in Florida. Mr.
          Parrillo had to fly to Florida this morning and will be inavailble [sic] this week
          for his trial.

             *** In addition, it has come to the attention of the Defense that two critical
          eyewitnesses are unavailable for the week of January 14th, 2019.

               *** [A]ttorney Muth’s mother is in failing health, and has recently just
          come home from the hospital. Attorney Muth is her caregiver, and therefore
          Muth will not be able to adequately prepare for trial and take the time for a Jury
          trial this week, as it is expected this trial will take at least three full days.”

       Though Muth represented that she intended to be available for trial “in the next two
       weeks,” she requested a 30- to 60-day continuance.

¶ 11      The emergency motion was supported by two affidavits: one from Parrillo and
       one from Muth. In his affidavit, Parrillo stated:




                                               -4-
           “*** [A]t approximately 10:30pm, on January 13, 2019, I received a call
       that my father, Richard Parrillo Sr., had been hospitalized at Aventura Hospital
       and Medical Center in Aventura, Florida.

          *** Due to the nature of his diagnosis, it was imperative that I went on the
       next flight out of Chicago to Aventura, Florida as soon as possible to be with
       my father.

           *** I took the first flight I could get to Fort Lauderdale at 8:20am on January
       14, 2019.

           *** I informed my counsel, Allison Muth, on the morning of January 14,
       2019, as to my need to leave the state and be with my father, and asked her to
       ask the Court for a continuance of this trial, so that I could focus on my father’s
       health.

           *** I am currently still in Aventura, Florida, and as of now, I am not sure if
       my father’s health will improve, and that he will be stable enough for me to
       leave him to attend trial.

           *** I intend on returning to Chicago as soon as possible, and will be present
       for my trial if the date of trial could be changed to a later date.”

¶ 12   In her affidavit, Muth stated:

           “*** [O]n the morning of January, 14, 2019,1 received a call from my
       client, Mr. Beau Parrillo, that his father, Mr. Richard Parrillo Sr., had been
       hospitalized in critical health at Adventure Hospital in Miami, Florida.

           *** Due to the nature of the situation. Beau Parrillo needed to fly on an
       8:20am flight from Chicago to Miami to be with his father and is unable to
       attend his trial today.

          *** I intend on using Beau Parrillo as a key witness in this trial.

           *** [M]y own mother, is suffering from medical issues and has just gotten
       out of the hospital and needs care and cannot be left alone for long periods of
       time, as she is still weak. I am her caregiver, along with my brother. Therefore,
       having a jury trial this week would place a burden on my family. I expect my




                                            -5-
          mother’s health to improve in the next few weeks so I can return to practicing
          law full time.

             *** I believe it will be in the best interest of both my client and myself to
          continue this trial to a later date when these unforeseen circumstances are no
          longer an issue that will hinder trial.”

¶ 13       On the evening of January 14, Doe filed a motion for default judgment against
       Parrillo for disregarding her Illinois Supreme Court Rule 237(b) (eff. July 1, 2005)
       notice to appear at trial. The next document in the common-law record is a January
       15, 2019, order by the trial court entering judgment on the jury’s $9 million verdict
       in favor of Doe. The record then contains jury instructions—both those given and
       those rejected by the trial court—and a completed verdict form. The jury awarded
       Doe $200,000 for “Loss of Normal Life,” $200,000 for “Pain and Suffering,”
       $200,000 for “Emotional Distress,” $200,000 for “Future Loss of Normal Life,”
       and $200,000 for “Future Pain and Suffering,” totaling $1 million in compensatory
       damages. The jury also awarded her $8 million in punitive damages. The record
       contains no transcript of any trial proceedings.

¶ 14        The day of the jury’s verdict, Muth filed a motion for mistrial. The trial court
       scheduled a status hearing for February 8, 2019. Two attorneys—Anthony Pinelli
       and Ronald Neville—then filed additional appearances on behalf of Parrillo. On
       February 7, Neville and Pinelli, “along with” Muth, filed a “MOTION FOR AN
       EXTENSION OF TIME TO PRESENT THE COURT WITH A PROPOSED
       ORDER OUTLINING THE CHRONOLOGY OF PROCEDURAL AND
       FACTUAL EVENTS WHICH OCCURRED ON JANUARY 14 AND 15, 2019
       PRIOR TO THE JURY TRIAL AND TO FILE POST-TRIAL MOTIONS.” The
       trial court allowed that motion but denied Muth’s still-pending motion for a
       mistrial. In the order denying the latter motion, the trial court stated:

               “Defendant had two opportunities to file an emergency motion to continue
          trial with supporting affidavits: on the day the case was set for trial in
          Courtroom 2005 and the following day after the case was assigned for jury trial
          before Judge Varga. Judge Varga advised plaintiff’s and defendant’s attorneys
          that he would begin jury selection the day after the case was assigned to him
          and take a break during jury selection for defendant’s attorneys to appear before




                                               -6-
          the Presiding Judge in Courtroom 2005 for presentation of an emergency
          motion to continue trial.

               Not only did defendant’s attorneys fail to present an emergency motion to
          continue trial, one failed to appear for jury selection and one appeared but chose
          not to participate in jury selection. Neither attorney participated during the jury
          trial. Defendant’s attorneys appeared for the return of the verdict and
          presentation of the motion for mistrial.”

¶ 15      Doe’s attorney filed a citation to discover Parrillo’s assets. On February 19,
       2019, Parrillo’s attorneys filed a motion to “quash and strike” such supplemental
       proceedings. They also filed a “MOTION FOR A COPY OF THE JUDGE’S
       TRIAL NOTES AND COPIES OF THE JURY CARDS OF THE JURORS IN
       THIS CASE.” That motion stated:

               “Parrillo’s attorneys are in the process of preparing post-trial motions in this
          case. Because no court reporter or other person, to Parrillo’s knowledge,
          transcribed or recorded the testimony and arguments presented to the jury or
          identified the exhibits which were admitted into evidence and presented to the
          jury, Parrillo’s attorneys are attempting to reconstruct the testimony and
          exhibits. One method of doing so would be to obtain a copy of the trial court’s
          trial notes which might contain a summary of the testimony and a list of the
          admitted exhibits. A second method would be to interview jurors who would
          consent to an interview and obtain information about the testimony, exhibits
          and arguments by plaintiff’s attorneys during the trial.”

       According to Parrillo’s attorneys, he would be “prejudiced if he cannot obtain an
       accurate summary of the trial testimony and learn which exhibits were presented to
       and reviewed by the jury.”

¶ 16       On February 25, 2019, Parrillo’s attorneys filed a “MOTION REQUESTING
       THE COURT TO ENTER AN ORDER REQUIRING THE PLAINTIFF’S
       ATTORNEYS TO IDENTIFY THE EXHIBITS RECEIVED INTO EVIDENCE
       AT THE JURY TRIAL IN THIS CASE AND TO PROVIDE COPIES OF SAID
       EXHIBITS TO THE DEFENDANT’S ATTORNEYS.” The motion asserted that,
       several weeks earlier, Muth asked Doe’s attorney to provide copies of the exhibits
       introduced during the trial. Doe’s attorney reportedly directed Muth to “the court




                                                -7-
       file,” but the exhibits could not be located there. Neville asked Doe’s attorney to
       identify and provide copies of the exhibits, but to no avail. On February 27, 2019,
       the trial court denied Parrillo’s motion for the judge’s trial notes and the jury cards.
       The court’s order noted that Doe’s attorney would provide a list and copies of the
       exhibits.

¶ 17       On March 13, 2019, Parrillo’s attorneys filed a posttrial motion asking the court
       to vacate its judgment on the jury’s verdict and to order a new trial. That motion
       and Muth’s attached affidavit attempted to fill some blanks in the incomplete
       record. The motion repeated that Muth’s mother was seriously ill on the eve of trial
       and that Parrillo’s father was admitted to a Florida hospital in critical condition on
       the same day. In a footnote, Parrillo’s attorneys acknowledged that “not all the
       statements made in Beau Parrillo’s January 14, 2019 [affidavit] were true, e.g., he
       was not in Florida on January 14, 2019, but the fact his father was in critical
       condition and Beau Parrillo’s mental state was so affected thereby that he could not
       testify cannot be reasonably contested.”

¶ 18       According to Parrillo’s attorneys, Muth electronically filed an emergency
       motion for a continuance on the evening of January 13, 2019. On January 14, she
       arrived at the courthouse before the presiding judge’s emergency motion call and
       learned that the case had already been assigned to Judge Varga for trial. Holstein
       was at the assignment proceeding but did not participate because he was unsure
       whether his appearance had been filed by Muth. The presiding judge’s clerk advised
       Muth to present her emergency motion to Judge Varga. Muth did so, and Judge
       Varga declined to hear the motion, stating that he lacked the authority to allow such
       a motion pursuant to local rule. Judge Varga left the courtroom to speak to the
       presiding judge about the case but could not locate him. When Judge Varga
       returned to the courtroom, he advised Muth that the emergency motion was not in
       the court file.

¶ 19       Muth and Holstein left the courtroom and went to the circuit court clerk’s office,
       where they discovered that the emergency motion for a continuance and Holstein’s
       appearance, both of which Muth attempted to e-file the night before, had been
       rejected because a “confidential box” on the form was “inadvertently checked.”
       Muth then refiled Holstein’s appearance and the emergency motion, which was




                                                -8-
       then supported by her affidavit. 1 The motion would be heard the next day during
       the presiding judge’s 11 a.m. emergency motion call. Muth returned to the
       courtroom and told Judge Varga of the current status of the motion and asked him
       to grant a continuance. He refused. Doe’s attorney then made an oral motion for a
       default judgment because Parrillo had failed to comply with her Rule 237 notice to
       appear. Judge Varga denied that motion without prejudice. He recessed for the day,
       alerting the parties that jury selection would begin at 9:30 a.m. the next morning.

¶ 20       In her nine-page affidavit, Muth asserted that her mother’s health deteriorated
       that morning. Muth called Holstein to instruct him to inform Judge Varga that she
       would not be there at 9:30 a.m.; Holstein did not answer his phone. Shortly
       thereafter, Muth received a voicemail from Doe’s attorney, stating that jury
       selection was beginning. Muth called Doe’s attorney, but she did not answer her
       phone. According to Muth, Holstein arrived at the courtroom as the venire
       assembled in the hallway. Before beginning jury selection, Judge Varga asked
       Holstein if he intended to participate in the trial. Holstein answered that he was
       uncertain whether his appearance had been filed and that he felt his participation
       would jeopardize the pending emergency motion. Judge Varga also asked Holstein
       whether Muth was on her way. Holstein answered that Muth was caring for her
       mother but intended to present the emergency motion for a continuance to the
       presiding judge at 11 a.m.

¶ 21        Muth arrived at the courthouse around 11:30 a.m. and missed the presiding
       judge’s emergency motion call. Despite her entreaties to the presiding judge’s court
       clerk and the chief judge’s court clerk, the emergency motion would not be heard
       until January 16. When Muth eventually reached the courtroom, she saw that the
       trial was underway. She left to prepare a motion for a mistrial. She returned to
       present the motion and observed Judge Varga discussing jury instructions with
       Doe’s attorney. According to Parrillo’s attorneys, Muth mentioned the motion, and
       Judge Varga directed her “to sit down and wait until the jury instruction conference
       was finished.” Muth and Holstein requested to see the proposed instructions and to
       participate in the conference, but Judge Varga denied them an opportunity to do so.
       Parrillo’s attorneys insisted that he and Muth “were not present during the trial
       because the trial court elected to proceed to trial in their absence.” And they

          1
              Parrillo’s affidavit was filed later that evening.




                                                          -9-
       maintained, “Having the benefit of no defense or cross-examination to deal with,
       the plaintiff and her attorneys moved forward with all dispatch and without a court
       reporter despite having told Muth days earlier they had hired a court reporter for
       the trial.”

¶ 22       The posttrial motion raised five points. First, Parrillo argued that the trial court
       abused its discretion and “failed to protect the rights of the defendant and the
       integrity of the judicial process” by refusing to grant his emergency motion for a
       continuance. Second, Parrillo argued that the trial court violated “the statutory
       purpose and objective” of section 2-1107 of the Code of Civil Procedure concerning
       jury instruction conferences and “extremely exacerbated” that error in failing “to
       insist on the presence of a court reporter.” Parrillo further asserted that the issues
       instruction was improper. Third, Parrillo argued that the compensatory damages
       awarded by the jury lacked evidentiary support. Fourth, Parrillo argued that the
       punitive damages awarded by the jury were excessive and violative of due process.
       Fifth, Parrillo argued that Doe’s medical records were inadmissible without a
       foundation.

¶ 23       The trial exhibits were appended to the posttrial motion. The first 20 exhibits
       are photos, 11 of which showed Doe with various injuries, including a black eye
       and wounds on her forehead, ear, neck, arm, and finger. Next, there are three pages
       of what appear to be transcribed text messages between Parrillo and Doe on October
       24, 2015, from 10:27 p.m. to 11:23 p.m. In those messages, Parrillo said:

              “You won’t return my calls and keep hanging up on me your [sic] fucked.

              You r [sic] such a piece of shit call me now

              Or I swear

              Were [sic] done

              So hard watch

              I will ruin u

                                                ***

              Its [sic] about to get worse




                                                - 10 -
              10 times worse

                                             ***

              Look over your shoulder

              Its [sic] about to get fun

              Hahhahahhahj

              Ready

              Fun or flee

              You should flee.”

¶ 24      Next, there are three cellphone screenshots of what appear to be text messages
       between Parrillo and an unknown person on an unknown date. Parrillo said:

              “I choked [Doe] get me out of hyatt

              Nowbe [sic] at Swiss otel running there now

                                             ***

              Hurry I’m inbar

              Hurry bitch

              Now she’s got injunction against me security called room went downstairs
          hurry now fucker

              At Swiss otel Wabash now.”

¶ 25       Finally, there is a December 12, 2015, radiologist’s report that states Doe had
       facial trauma and jaw malocclusion but no facial fracture, discharge instructions
       from Northwestern Memorial Hospital on that same date, listing Doe’s diagnosis
       as “Facial trauma; Victim of domestic violence,” and a Cook County State’s
       Attorney “Notice of Victim’s Rights” form signed by Doe on December 14, 2015.




                                             - 11 -
¶ 26       On March 13, 2019, Neville also filed a motion to substitute Parrillo’s earlier
       affidavit that contained admitted falsehoods with a new affidavit. In the new
       affidavit, Parrillo asserted:

              “*** On January 13, 2019, my father, Richard Parrillo, was admitted into
          the Adventura Hospital in Florida in critical condition. I have a close personal
          relationship with my father and when I learned of his medical condition on
          January 13, 2019, I became emotionally distressed, despondent, extremely
          anxious, and afraid that I was about to lose my father.

              *** I spoke to my attorney, Allison Muth, and advised her about my father
          and that I was in no mental condition to proceed to trial and testify. I told her
          that I intended to travel to Florida on January 14, 2019 to be with my father.
          Attached are copies of airline reservations for passage to Florida on January 14,
          2019 with a return trip on January 19, 2019.

              *** In fact I never traveled to Florida on January 14, 2019 because I learned
          from my father’s contacts that the doctors at Adventura Hospital were
          considering placing my father on an air ambulance to be transported to the
          University of Chicago Hospital which actually occurred on January 16, 2019. I
          did not want to go to Florida only to learn that my father had left that State and
          returned to Chicago.

              *** My distress level was so high that I began to made [sic] poor judgment
          decisions including telling my attorney when I spoke to her [on] January
          14,2019 that I did fly to Florida and was still in Florida when I spoke to her.
          These untrue statements to her caused her to prepare an affidavit including these
          untruthful statements to be attached to an emergency motion for an [sic]
          continuance of the trial which was scheduled on January 14, 2019.

              *** At the time, I was not aware my location to be the basis for a
          continuance of the trial but instead believed the basis was my father’s medical
          condition, my desire to be with him, and, due to my mental state, my inability
          to testify.

              *** When my affidavit dated January 14, 2019 was forwarded to me for
          signature by my attorney I, without reading the document, contacted my




                                              - 12 -
          assistant *** and authorized him to computer DocuSign my signature to the
          affidavit and send the signed affidavit to my attorney, Allison Muth. Again, I
          did not believe my location was the basis for the continuance but instead the
          basis was my father’s medical condition, my desire to be with him, and, due to
          my mental state, my inability to testify. I should have changed my location in
          the written affidavit but I was not thinking clearly.

              If I were to testify at trial, I would address the testimony of the plaintiff that
          I assaulted, battered, and sexually assaulted her on five separate occasions as
          alleged in the plaintiff’s amended complaint. I would specifically testify that I
          never, at any time or at any place, assaulted, battered, or sexually assaulted the
          plaintiff. I gave a deposition in this case and specifically testified that I never,
          at any time, or at any place, including the five dates referenced in the plaintiff’s
          amended complaint assaulted, battered, or sexually assaulted the plaintiff. In
          addition, I would testify to specific facts that would establish the affirmative
          defenses of consent, provocation, self-defense, defense of property, and the
          plaintiff’s contributory negligence.”

¶ 27       On June 5, 2019, the trial court held a hearing on Parrillo’s posttrial motion.
       The hearing was lengthy and contentious. Judge Varga began with a series of
       questions, including whether Parrillo’s first affidavit contained a lie. Neville
       disagreed, insisting that it contained merely “an inaccuracy.” Judge Varga stated
       that, on January 15, 2019, he saw Muth and Holstein standing in the hallway outside
       the courtroom and asserted that they and Parrillo “abandoned the case for jury
       selection” and “abandoned the trial of the case.” Judge Varga continued:

          “[S]o [Muth] doesn’t get a continuance, and so they get together, the three of
          them, Ms. Muth and Mr. [Holstein] and Mr. Parrillo. And so they make a
          conscious decision, okay? We were unsuccessful in continuing the case. Now
          what do we do?

              You know what they decided?

                                                ***

             Well, the conscious decision was, we’re walking away from the trial. That’s
          what happened.”




                                               - 13 -
¶ 28       At the end of the hearing, Judge Varga denied the posttrial motion, and Neville
       confirmed that the order should read that the motion was denied for the reasons
       stated on the record. Such an order, however, does not appear in the record. Instead,
       there is a six-page order drafted by Judge Varga. Judge Varga characterized the
       defense’s conduct as “the most audacious attempt to undermine the judicial process
       which this Court has seen in over twenty-four years.” Judge Varga revisited his
       conclusion that Muth and Holstein abandoned the case:

          “Did Ms. Muth or Mr. Holstein seek to participate during the trial, despite
          standing in the hallway and looking through the glass doors? Participation
          during trial means opening statements, examination of witnesses, and closing
          arguments. The only act Ms. Muth or Mr. Holstein did through the trial was file
          and argue a motion for mistrial after the jury entered the jury room to begin
          deliberations. The Court denied the motion. *** Did Ms. Muth and Mr. Holstein
          make a conscious decision not to participate during trial? Did they abandon the
          trial? The Court pressed them: after the Emergency Motion to Continue Trial
          was not presented and the case remained for trial in [Judge Varga’s courtroom],
          what were they going to do? The Court concludes that they walked away from
          the trial and abandon[ed] it.”

       Judge Varga then summarized his impressions:

          “[T]he defendant lied in an affidavit to seek a trial continuance, the defense
          attorneys failed to follow a well-known and well-understood circuit court rule
          ***, and the defense attorneys and defendant abandoned the trial. In conclusion
          the title of defendant’s attempt should read, ‘A Conspiracy to Undermine the
          Integrity of the Judicial Process—or— How Not to Get a Trial Continuance in
          the Law Division.’ First, lie; second, don’t follow rules; and third, if the first
          and second don’t work, don’t show up for trial.”

¶ 29       Judge Varga also addressed several specific arguments raised in Parrillo’s
       posttrial motion. According to Judge Varga, the defense waived any purported
       evidentiary or instructional errors. He added that the compensatory damages
       awarded by the jury were not unreasonable in light of Doe’s testimony and that the
       punitive damages awarded by the jury were appropriate as a reflection of “the
       reprehensibility of the defendant’s misconduct and the harm suffered by the
       plaintiff.” Finally, Judge Varga noted that, “[d]espite defense counsel’s



                                              - 14 -
       unsupported argument, judges don’t order court reporters; the parties order court
       reporters and pay them.” Parrillo appealed.

¶ 30       The appellate court affirmed the trial court’s decision in every respect, except
       as to punitive damages. 2020 IL App (1st) 191286. The appellate court initially
       rejected Parrillo’s argument that comments by Judge Varga at the hearing on the
       posttrial motion demonstrated bias. Id. ¶ 37. According to the appellate court, the
       judge’s comments stemmed from frustration with defense counsel’s conduct, not
       deep-seated antagonism toward Parrillo. Id.

¶ 31       The appellate court then discussed the emergency motion for a continuance,
       reviewing the events of January 13-15, 2019. Though trial judges have discretion
       to enter appropriate orders, including short continuances, “a reasonable person
       could take the same view as Judge Varga and proceed with trial.” Id. ¶ 43. The
       judge had given Muth two opportunities to present her motion to the presiding
       judge, but she “repeatedly stumbled.” Id. ¶ 41. Judge Varga did not abuse his
       discretion in declining to offer Muth a third opportunity. Id. ¶ 44.

¶ 32        The appellate court further held that Judge Varga’s decision to proceed with the
       trial in Parrillo’s absence did not violate due process. He and his attorneys had
       notice of the trial, but Muth and Holstein abdicated their ethical obligations to their
       client. Id. ¶¶ 49-50. Instead of cross-examining Doe, presenting evidence, and
       participating in the jury instruction conference, Muth and Holstein opted to stand
       in the hallway and “pin their client’s case on a motion for a mistrial.” Id. ¶ 49.
       According to the appellate court, the failure to offer a defense fell squarely on
       Parrillo and his attorneys, not on Judge Varga. Id. ¶ 50. The court reasoned:

          “Counsel refused to participate in jury selection or trial or take steps to properly
          present the motion for a continuance to the presiding judge. Parrillo filed an
          untruthful affidavit. Together, this appears more like a tactic to secure a
          continuance than a series of unfortunate events. We do not know when Parrillo
          learned of his counsel’s refusal to participate in the trial, to walk away and take
          their chances. Either Parrillo chose to rely on (and perhaps participate) in his
          attorneys’ decision or laid low to conceal his falsehoods.” Id. ¶ 51.




                                               - 15 -
       Further, as appellant, Parrillo bore the burden to provide a sufficiently complete
       record to support any claims of error, as well as the consequences for any
       deficiencies in the record due to the lack of a court reporter. Id. ¶ 59.

¶ 33       The appellate court next rejected Parrillo’s contention that the trial court erred
       in refusing to allow his attorneys to participate in the jury instruction conference
       and in issuing improper instructions. Without a transcript, the appellate court
       presumed that the trial court’s decision was proper and not an abuse of discretion.
       Id. ¶ 63. Additionally, any claims of error as to the instructions given to the jury
       were waived when Parrillo’s attorneys did not object to them. Id. ¶ 62. The
       appellate court then rejected Parrillo’s contention that the amount of compensatory
       damages was excessive. Again, the lack of a transcript prevented the appellate court
       from assessing Doe’s testimony that could have supported the jury’s damage award.
       Id. ¶ 71. “Based on the evidence in the record, we cannot say the amount awarded
       exceeded the range of fair and reasonable compensation or was so large as to shock
       the judicial conscience.” Id.

¶ 34       Finally, the appellate court addressed Parrillo’s argument that the jury’s $8
       million punitive damages award violated due process. The appellate court reviewed
       BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996), where the United States
       Supreme Court identified three guideposts to determine whether punitive damages
       pass constitutional muster. 2020 IL App (1st) 191286, ¶ 77. The appellate court
       found Parrillo’s arguments on each guidepost uncompelling. Id. ¶¶ 79-83. The
       court, however, noted that Blount v. Stroud, 395 Ill. App. 3d 8, 26 (2009), stated
       that punitive damages four times the amount of compensatory damages falls close
       to that line of constitutional impropriety. 2020 IL App (1st) 191286, ¶ 84. The court
       concluded that punitive damages eight times the amount of compensatory damages
       crosses that line. Id. Accordingly, the court reduced Doe’s punitive damages to $1
       million. Id.

¶ 35       This court allowed Doe’s petition for leave to appeal. See Ill. S. Ct. R. 315(a)
       (eff. Oct. 1, 2020). Parrillo requested cross-relief.




                                               - 16 -
¶ 36                                               ANALYSIS

¶ 37                                            1. Doe’s Appeal

¶ 38       Doe argues that the appellate court erred in reducing the amount of punitive
       damages awarded by the jury. Typically, a reviewing court will address a
       defendant’s challenge to the jury’s punitive damages award under either the
       common law or the United States Constitution. See Blount, 395 Ill. App. 3d at 22
       (“The Illinois common law punitive damages inquiry is distinct from the
       constitutional challenge.”). Here, the appellate court did just that. The court rejected
       Parrillo’s state common-law claim. See 2020 IL App (1st) 191286, ¶ 75 (“The
       jury’s finding that punitive damages were warranted based on the evidence it heard
       was not against the manifest weight of the evidence.”); see Blount, 395 Ill. App. 3d
       at 22; Franz v. Calaco Development Corp., 352 Ill. App. 3d 1129, 1145 (2004) (“A
       judge or jury’s assessment of punitive damages will not be reversed unless the
       manifest weight of the evidence shows that the assessment was so excessive as to
       demonstrate passion, partiality, or corruption on the part of the decision-maker.”). 2
       The court further rejected his federal constitutional claim, stating that he failed to
       offer “a compelling argument for reducing the amount of punitive damages.” 2020
       IL App (1st) 191286, ¶ 84. The appellate court then, sua sponte, considered
       whether a lesser amount of punitive damages “would achieve the goals of
       punishment and deterrence, without stepping over the line of constitutional
       impropriety” and concluded that “a punitive damages award of $1 million satisfies
       due process while also sending a strong message to Parrillo and others that this
       conduct is reprehensible and condemned in the strongest terms.” Id. It is the
       appellate court’s ultimate conclusion that is the subject of Doe’s appeal.

¶ 39       Doe makes five points. First, she contends that the appellate court ignored long-
       standing precedent from this court regarding punitive damages. Second, she
       contends that the appellate court improperly relied upon Blount, which, because it
       also ignored long-standing precedent from this court, must be reversed. Third, she

           2
             Indeed, the appellate court could not have held otherwise. With just the handful of trial exhibits
       appended to Parrillo’s posttrial motion, the appellate court knew only what the jury saw, not what it
       heard from Doe herself and how that may have affected its decision. In short, it would have been
       impossible for the appellate court to conclude that the jury’s finding that Parrillo acted willfully or
       maliciously was against the manifest weight of the evidence without the ability to consider most of
       that evidence, i.e., without a trial transcript.




                                                       - 17 -
       contends in the alternative that the appellate court improperly applied Blount.
       Fourth, she contends that the appellate court ignored controlling precedent from the
       United States Supreme Court. And fifth, she contends that the appellate court’s
       decision was arbitrary and capricious.

¶ 40        Parrillo’s argument regarding punitive damages is almost incomprehensible,
       amounting to little more than untethered quotes and a preview of his cross-appeal.
       In the section of his response brief ostensibly meant to address whether the jury’s
       punitive damages award violated due process, Parrillo expresses other concerns:
       “The bottom line in this case is that defendant was denied due process when the
       trial court allowed a jury trial to inappropriately proceed in his and his defense
       counsel’s absence.” According to Parrillo, that due process violation resulted in a
       due process violation in the form of an “unconstitutionally excessive punitive
       damages award.” At the core of both parties’ arguments rests the constitutional
       standard, which has been discussed repeatedly by the Supreme Court. We begin
       with those cases.

¶ 41       The United States Supreme Court’s attempts to fashion a current standard for
       determining the constitutionality of punitive damages began with Pacific Mutual
       Life Insurance Co. v. Haslip, 499 U.S. 1 (1991). There, the Court noted that punitive
       damages are a long-standing, traditional part of state tort law (id. at 15) and that the
       common-law method for assessing such damages does not violate due process (id.
       at 17-18). The question that warranted the Court’s attention, however, was not one
       of method or procedure but one of substance—namely, could the magnitude of a
       punitive damages award itself violate due process? The answer was clearly yes.

¶ 42       The Court stated that “unlimited jury discretion *** in the fixing of punitive
       damages may invite extreme results that jar one’s constitutional sensibilities.” Id.
       at 18. The Court declined to “draw a mathematical bright line between the
       constitutionally acceptable and the constitutionally unacceptable that would fit
       every case.” Id. The Court was satisfied with merely commenting that “general
       concerns of reasonableness and adequate guidance from the court when the case is
       tried to a jury properly enter into the constitutional calculus.” Id. The Court
       favorably mentioned state court review rules applicable in that case, which ensured
       that the punitive damage award was not “grossly out of proportion to the severity
       of the offense” and bore “some understandable relationship to compensatory




                                                - 18 -
       damages.” Id. at 22. Though the punitive damages in Haslip were four times the
       amount of compensatory damages and that “monetary comparison[ ]” was “close
       to the line,” the punitive damages did not lack “objective criteria” and did not
       violate due process. Id. at 23-24.

¶ 43       Five years later, the Court offered more guidance in Gore. The Court reiterated
       that the due process clause of the fourteenth amendment (U.S. Const., amend. XIV)
       prohibits a state from imposing a grossly excessive punishment on a tortfeasor.
       Gore, 517 U.S. at 562 (citing TXO Production Corp. v. Alliance Resources Corp.,
       509 U.S. 443, 454 (1993)). The Court felt that “the federal excessiveness inquiry”
       as to punitive damages turned on the state interests that such damages serve—
       namely, punishment and deterrence. Id. at 568. Accordingly, the Court offered three
       “guideposts” for that inquiry: (1) “the degree of reprehensibility” of the defendant’s
       conduct, (2) “the disparity between the harm or potential harm” suffered by the
       plaintiff and the amount of punitive damages, and (3) “the differences between this
       remedy [of punitive damages] and the civil penalties authorized or imposed in
       comparable cases.” Id. at 574-75.

¶ 44       The Court clarified that the first guidepost, reprehensibility, was the most
       important because it related to “ ‘the enormity’ ” of the defendant’s offense. Id. at
       575 (quoting Day v. Woodworth, 54 U.S. 363, 371 (1851)). That is, “some wrongs
       are more blameworthy than others,” particularly “ ‘crimes marked by violence or
       the threat of violence.’ ” Id. at 575-76 (quoting Solem v. Helm, 463 U.S. 277, 292-
       93 (1983)). The Court stated that the second guidepost, which it shorthanded as
       “ratio,” was the most commonly cited due to its long pedigree in legal scholarship.
       Id. at 580. According to the Court, a comparison between compensatory and
       punitive damages is “significant” (id. at 581), but the constitutional line mentioned
       in Haslip is not “marked by a simple mathematical formula” (id. at 582). As it had
       in Haslip, the Court again rejected “a categorial approach” (id.), observing only
       that a ratio as high as 500 to 1 would surely “ ‘raise a suspicious judicial eyebrow’ ”
       (id. at 583 (quoting TXO Production, 509 U.S. at 481 (O’Connor, J., dissenting,
       joined by White, J.))). The Court stated that the third guidepost, comparable
       misconduct, encompassed both civil and criminal penalties sanctioned by the
       legislature. Id.




                                               - 19 -
¶ 45      After acknowledging that the constitutional line is “inherently imprecise”
       (United States v. Bajakajian, 524 U.S. 321, 336 (1998)), the Court revisited and, to
       an extent, refined that line in State Farm Mutual Automobile Insurance Co. v.
       Campbell, 538 U.S. 408 (2003). There, the Court returned to the three Gore
       guideposts. Regarding reprehensibility, it instructed reviewing courts to consider
       several factors, including whether

          “the harm caused was physical as opposed to economic; the tortious conduct
          evinced an indifference to or a reckless disregard of the health or safety of
          others; the target of the conduct had financial vulnerability; the conduct
          involved repeated actions or was an isolated incident; and the harm was the
          result of intentional malice, trickery, or deceit, or mere accident.” Id. at 419.

       The existence of only one factor may not be sufficient to sustain a punitive damage
       award; the absence of all of them “renders any award suspect.” Id.

¶ 46       Regarding ratio, the Court again declined to impose a bright-line number but
       observed that, “in practice, few awards exceeding a single-digit ratio between
       punitive and compensatory damages *** will satisfy due process.” Id. at 425. The
       Court referred to a long legislative history of double, treble, and quadruple
       damages, calling such ratios “instructive,” in that “[t]hey demonstrate what should
       be obvious: Single-digit multipliers are more likely to comport with due process,
       while still achieving the State’s goals of deterrence and retribution.” Id. Greater
       ratios may still pass constitutional muster where there is a particularly egregious
       act marked by physical assault or physical injury. Id. at 425-26. In other words, the
       precise award must be “based upon the facts and circumstances of the defendant’s
       conduct and the harm to the plaintiff.” Id. at 425.

¶ 47       Regarding comparable misconduct, the Court repeated that reviewing courts
       should look to not only civil penalties but also criminal ones, which are indicative
       of “the seriousness with which a State views the wrongful action.” Id. at 428. The
       Court cautioned, however, that

          “[w]hen used to determine the dollar amount of the award, however, the
          criminal penalty has less utility. Great care must be taken to avoid use of the
          civil process to assess criminal penalties that can be imposed only after the
          heightened protections of a criminal trial have been observed, including, of




                                              - 20 -
          course, its higher standards of proof. Punitive damages are not a substitute for
          the criminal process, and the remote possibility of a criminal sanction does not
          automatically sustain a punitive damages award.” Id.

¶ 48       This court first adopted the Gore guideposts, as well as the gloss placed upon
       them by Campbell, in International Union of Operating Engineers, Local 150 v.
       Lowe Excavating Co., 225 Ill. 2d 456 (2006). In Lowe Excavating, an excavation
       subcontractor filed a tortious interference complaint against a union. The
       subcontractor alleged that the union improperly picketed a federally funded project
       based on false information that the subcontractor was not paying prevailing wages
       to its employees. The trial court ultimately awarded the subcontractor $4680 in
       compensatory damages and $525,000 in punitive damages. The appellate court held
       that amount of punitive damages to be unconstitutionally excessive and reduced the
       amount to $350,000, a ratio of 75 to 1. Both parties appealed.

¶ 49       This court reversed and modified the punitive damages award to $50,000, “a
       double-digit ratio of approximately 11 to 1.” Id. at 490. We explained that the
       union’s conduct was “minimally reprehensible” and the appellate court’s award of
       punitive damages far exceeded awards given in other cases where the defendant’s
       conduct was much more egregious. Id. We distinguished two federal cases relied
       upon by the appellate court where the plaintiffs were victims of “extreme acts of
       sexual harassment” at work. Id. at 486. We accepted the reasoning of those cases
       that “a greater ratio is appropriate in cases where the injury suffered is primarily
       personal.” (Internal quotation marks omitted.) Id. By contrast, the subcontractor did
       not suffer a physical or emotional injury, nor a personal one, because it was a
       corporation. Id. at 487. The subcontractor’s injury could not be compared to “the
       humiliation suffered by individuals who endure sexual harassment in the
       workplace,” and the union’s conduct was “much less egregious” than that. Id.

¶ 50       The facts of this case are vastly different than those in that case, so our
       application of the Gore/Campbell guideposts will be, too. That analysis proceeds
       de novo. See Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424,
       443 (2001).




                                              - 21 -
¶ 51                                     Reprehensibility

¶ 52       Parrillo asserts that reprehensibility is “impossible” to consider given the
       absence of a trial record. We disagree. As evidenced by the photographs introduced
       as trial exhibits, her injuries were undoubtedly physical. Further, Parrillo’s conduct
       showed not simply an indifference or reckless disregard for Doe’s health, but actual
       intent to harm her on five occasions. On one of those occasions, December 12,
       2015, Parrillo apparently told Doe that he would “ruin” her and that “things” would
       “get worse” for her while they would “get fun” for him. Then he advised her to
       “look over her shoulder” and “flee.” Judge Varga, while acknowledging that he was
       not the trier of fact, stated that he listened to Doe’s testimony that she was “the
       victim of sexual assault—in the old days, it was more descriptive, it was rape,” as
       well as the victim of physical and psychological assault. He described the evidence:
       “The facts were, they were intentional acts. It was a physical act. You know, scars.
       I remember that. *** I mean, it was mental, it was sexual abuse, which was
       physical.” When Neville mentioned reprehensibility and maintained that the jury
       could not make that determination because Parrillo did not testify and “they didn’t
       hear both sides,” Judge Varga responded quickly: “Reprehensible conduct? She
       said he sexually assaulted her. Ain’t that reprehensible?”

¶ 53       We have no hesitation in concluding that Parrillo’s conduct was egregiously
       reprehensible. Returning to what the Supreme Court observed in Gore,
       reprehensibility concerns the enormity of the defendant’s conduct, and some torts
       are more enormous (or blameworthy) than others—namely, those that involve
       violence or a threat of it. See Gore, 517 U.S. at 575-76; see also Florez v. Delbovo,
       939 F. Supp. 1341, 1347-48 (N.D. Ill. 1996) (stating that Gore intimated that a
       “hierarchy” of reprehensibility exists “with acts of violence or threats of bodily
       harm being the most reprehensible”); Slovinski v. Elliot, 237 Ill. 2d 51, 64 (2010)
       (stating that reckless conduct is “on the low end of the scale for punitive damages”
       compared to conduct involving a “deliberate attempt to harm another person”);
       Blount, 395 Ill. App. 3d at 25 (holding that threats of physical or mortal harm are
       “more reprehensible than nonviolent conduct”). Parrillo’s conduct involved both,
       and the violence was recurring.




                                               - 22 -
¶ 54                                                   Ratio

¶ 55       The ratio of punitive to compensatory damages awarded by the jury here was 8
       to 1. While that is higher than the 4 to 1 ratio described in Haslip as close to the
       line of constitutional impropriety, it is still a single-digit multiplier. We do not
       suggest that all single-digit multipliers comport with due process, but they are more
       likely to do so when the defendant’s conduct is particularly egregious and the
       plaintiff’s harm arose from a physical assault or injury. See Campbell, 538 U.S. at
       425-26. Where, as here, that is true, a greater ratio is appropriate. Lowe Excavating,
       225 Ill. 2d at 486-87. 3


¶ 56                              Sanctions for Comparable Misconduct

¶ 57       Parrillo’s conduct, as alleged in Doe’s complaint, could have exposed him to
       criminal liability. 4 We recognize that punitive damages are no substitute for
       criminal punishment and that “the remote possibility of a criminal sanction does
       not automatically sustain a punitive damages award.” Campbell, 538 U.S. at 428.
       Such a sanction, however, does show that the State takes domestic violence and
       sexual assault seriously.

¶ 58       We conclude that the jury’s punitive damages award was not unconstitutionally
       excessive under Gore and Campbell. There is no trial transcript, so we do not know
       what Doe told the jury. We do know what she alleged, and we know how she looked
       after one of Parrillo’s attacks. And we do know that the trial court provided


           3
              Doe insists that the appellate court ignored Campbell’s instruction that single-digit multipliers
       are never constitutionally excessive. In Doe’s view, the Court approved punitive damages “up to
       nine *** times” the amount of compensatory damages. Doe misreads Campbell. She pares down
       the Court’s punitive damages jurisprudence to a simple, numerical proposition—anything under a
       10 to 1 ratio is always constitutional—under which the jury’s punitive damages award here passes
       muster. The analysis is more nuanced and fact-intensive. See Bajakajian, 524 U.S. at 336.
            Additionally, contrary to Doe’s argument, Blount did not establish a “bright-line test” under
       which a 4 to 1 ratio is the limit of constitutional propriety. Rather, Blount recounted the Court’s
       statement in Campbell that Gore and Haslip referred to such a ratio and that the latter case surmised
       that that ratio may be close to the due process line.
            4
              There is no indication in the record whether Parrillo was ever prosecuted for assaulting and
       sexually assaulting Doe. Count V of Doe’s complaint refers to an order of protection against Parrillo,
       and one of the text message screenshot exhibits states that she obtained an injunction against him,
       but such an order does not appear in the record.




                                                       - 23 -
       “adequate guidance” (see Haslip, 499 U.S. at 18) by giving Illinois Pattern Jury
       Instructions, Civil, No. 14.01, defining “ ‘willful and wanton conduct,’ ” and No.
       35.01, allowing the jury to award punitive damages for such conduct after
       considering three questions, including one modeled almost verbatim from the
       Campbell reprehensibility factors. See Illinois Pattern Jury Instructions, Civil, Nos.
       14.01, 35.01 (approved Dec. 8, 2011). Based on the facts and circumstances of
       Parrillo’s egregiously reprehensible conduct that directly resulted in repeated
       personal, physical, and emotional harm to Doe, we cannot say that $8 million in
       punitive damages was so unreasonable as to violate due process.

¶ 59       In closing, we address Doe’s final point—the “arbitrary and capricious” nature
       of the appellate court’s decision. The Supreme Court in Campbell envisioned
       “[e]xacting appellate review” to ensure that a punitive damage award is based upon
       “an application of law, rather than a decisionmaker’s caprice.” (Internal quotation
       marks omitted.) Campbell, 538 U.S. at 418 (citing Cooper Industries, 532 U.S. at
       436). The concern about arbitrariness and “the imprecise manner in which punitive
       damages systems are administered” remains the same whether the decision is that
       of a jury or a reviewing court. Id. at 417. The appellate court’s reduction came after
       it had commented on Parrillo’s “failure to present a compelling argument for
       reducing the amount of punitive damages” under the state common law or the
       federal constitution. 2020 IL App (1st) 191286, ¶ 84. More troublingly, the court’s
       decision to slash the $8 million in punitive damages awarded by the jury to $1
       million lacked any principled basis, other than a symmetry with the compensatory
       damages. A reviewing court should not disturb an award of punitive damages as
       unconstitutionally excessive unless it determines that the award falls outside the
       Gore/Campbell guideposts. Cf. Deal v. Byford, 127 Ill. 2d 192, 204 (1989) (stating
       that, as a matter of common law, a reviewing court should not disturb an award of
       punitive damages as excessive “unless it is apparent that the award is the result of
       passion, partiality, or corruption”). That is the exacting appellate review that is
       required. In conclusion, we reverse the appellate court’s decision to reduce the
       jury’s award of punitive damages and reinstate the full award.




                                               - 24 -
¶ 60                                2. Parrillo’s Cross-Appeal

¶ 61      Parrillo raises multiple challenges to the appellate court’s decision. We will
       address them in order.

¶ 62       First, Parrillo argues that Judge Varga was biased. Parrillo contends that some
       of Judge Varga’s comments in the posttrial motion hearing, cataloged into the
       categories of “Hostility” and “Personal offense to charges of error,” displayed
       “improper mind sets” that “unquestionably prejudiced the defendant against a fair
       consideration of the issues.” Essentially, Parrillo maintains that those comments
       offer context by which this court can determine “the merit and fairness of the trial
       court’s positions.” Though Parrillo insists that Judge Varga’s “findings/rulings
       should be disregarded,” he fails to identify which ones.

¶ 63        We agree with the appellate court that Judge Varga’s comments display
       frustration and not “ ‘such a high degree of favoritism or antagonism as to make
       fair judgment impossible.’ ” Eychaner v. Gross, 202 Ill. 2d 228, 281 (2002)
       (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)). Further, we agree with
       the appellate court that, because the comments highlighted by Parrillo occurred
       after trial, they had no bearing on any of Judge Varga’s rulings before or during
       trial. 2020 IL App (1st) 191286, ¶ 37 (citing Calabrese v. Benitez, 2015 IL App
       (3d) 130827, ¶ 26). Those are the rulings that resulted in the trial court’s judgment
       on the jury’s verdict, but we lack a transcript from which to read them, much less
       reverse them.

¶ 64       Second, Parrillo argues that the trial court abused its discretion in refusing to
       hear his emergency motion for a 30- to 60-day continuance or, alternatively,
       refusing to grant him additional time to obtain a ruling on that motion from another
       judge. In support, Parrillo recounts at length the events of January 14 and 15, 2019.
       Parrillo relies upon Ullmen v. Department of Registration & Education, 67 Ill. App.
       3d 519, 522 (1978), which held that an attorney’s family member’s illness is a valid
       reason for a continuance.

¶ 65       The decision to grant or deny a motion for a continuance lies within the
       discretion of the trial court, and a reviewing court will not interfere with that
       decision absent a clear abuse of discretion. People v. Walker, 232 Ill. 2d 113, 125
       (2009); accord K&K Iron Works, Inc. v. Marc Realty, LLC, 2014 IL App (1st)




                                              - 25 -
       133688, ¶ 22. “Whether there has been an abuse of discretion necessarily depends
       upon the facts and circumstances in each case ***.” Walker, 232 Ill. 2d at 125.
       Here, the trial court did not deny such a motion; the court informed Muth that it
       could not entertain such a motion by local rule and provided her two opportunities
       to present the motion to the presiding judge. In the hearing on Parrillo’s posttrial
       motion, Muth conceded that Judge Varga agreed to pause jury selection on January
       15, 2019, so she could present the motion to the presiding judge. Judge Varga
       stated, “I did not close the door on her. I gave her another day. I gave her an
       opportunity to go to the proper courtroom.” According to Judge Varga, Muth “blew
       off the Court” and missed that opportunity. We cannot say that the trial court abused
       its discretion in declining to offer her a third opportunity.

¶ 66        Third, Parrillo argues that the trial court failed to protect his rights and the
       integrity of the judicial process. That argument is prefatory to the remainder of the
       issues because it addresses the biggest hurdle to our review—namely, the lack of a
       trial transcript. Parrillo asserts,

           “once the trial court decided to proceed to trial without the defendant or
           defendant’s attorney being present, [the court] should have at a minimum
           required the proceedings be transcribed and recorded by a court reporter so the
           defendant would have a record of the evidence and exhibits admitted and the
           arguments of plaintiff [sic] counsel.”

¶ 67       That argument is specious. In civil litigation, a party who might seek appellate
       review should preserve a complete record because, absent such a record, we must
       presume that the trial court’s judgment was correct. Corral v. Mervis Industries,
       Inc., 217 Ill. 2d 144, 157 (2005). Parrillo asks us to take judicial notice of the fact
       that many judges hearing civil cases in Cook County circuit court “require parties
       to provide court reporters when the trial court deems a report of proceedings
       necessary or appropriate.” We decline to do so, having no means of determining
       the individual practices of various unnamed circuit court judges or weighing the
       merits of those practices. If Parrillo wanted a trial transcript for later use, he should




                                                - 26 -
       have ensured that a court reporter was inside the courtroom on January 15, 2019,
       when Doe testified, even while his attorneys were outside. 5

¶ 68        Fourth, Parrillo argues that he and his attorneys, Muth and Holstein, did not
       abandon the trial. He disputes Doe’s assertion before the trial court that his two
       attorneys made a deliberate decision not to defend him and points to Muth’s
       “efforts,” which belie “any notion” that she and Holstein abandoned him. Again,
       we agree with the appellate court that Parrillo’s attorneys made a conscious choice
       not to participate in the trial. Instead, Muth opted to search for another judge who
       would hear and then grant an emergency motion for a lengthy continuance. When
       that failed, she drafted a motion for a mistrial, rather than cross-examine Doe. The
       trial court’s characterization of that approach seems fair.

¶ 69       Fifth, Parrillo argues that his “arguments presented in this case were not
       waived” and that the trial court’s decision to proceed to trial without them
       constituted “plain error.” Parrillo insists that he “waived nothing” and was the
       victim of “a palpable injustice.” That argument is not well supported and is too
       general to warrant much analysis. As the appellate court stated, a civil jury trial
       may proceed without the defense, if adequate notice has been given. 2020 IL App
       (1st) 191286, ¶ 47 (citing In re Marriage of Garde, 118 Ill. App. 3d 303, 307
       (1983)); see In re Marriage of Harnack, 2014 IL App (1st) 121424, ¶ 47 (stating
       “[i]t would not be reasonable to vacate the judgment *** where any alleged errors
       *** are solely due to [the respondent’s] failure to participate in the ***
       proceedings”).

¶ 70       Sixth, Parrillo argues that both the jury instruction conference and the jury
       instructions were “improper.” According to Parrillo, Judge Varga refused to allow
       Muth and Holstein to participate in the jury instruction conference, violating the
       “purpose and objective” of section 2-1107(c) of the Code of Civil Procedure. See
       735 ILCS 5/2-1107(c) (West 2018). That statute states, “The court shall hold a
       conference with counsel to settle the instructions and shall inform counsel of the
       court’s proposed action thereon prior to the arguments to the jury.” Id.


           5
             In his response brief, Parrillo refers to “[t]he exclusion ordered by the trial court.” We scoured
       the record and found no such order. He also claims that his attorney, presumably Muth, “was not
       allowed to participate in the trial.” Again, we found no such order.




                                                       - 27 -
¶ 71       Without a transcript, however, we cannot settle what Parrillo terms the “dispute
       *** as to whether Muth and Holstein requested to participate.” Thus, we presume
       that the trial court acted in conformity with the law. See Foutch v. O’Bryant, 99 Ill.
       2d 389, 392 (1984). Further, from what we can surmise, Judge Varga did conduct
       a conference, consistent with the statutory directive. In the hearing on Parrillo’s
       posttrial motion, Muth insisted that she asked to participate in the jury instruction
       conference, but Judge Varga vehemently disagreed. Judge Varga later added that
       Muth and Holstein were present during the conference, but they never asked to
       participate. According to Judge Varga, Muth barged into the courtroom while he
       was preparing exhibits and instructions for the jury, and he asked her to sit down
       until he was finished; then she would be allowed to approach the bench. Doe’s
       attorney called Muth’s assertion “a lie, absolutely” and corroborated Judge Varga’s
       version of events. Doe’s attorney recalled:

               “When [Muth] came walking in, she busted in *** and [Judge Varga] asked
           her why she was here. She said she’s here to present a motion for a mistrial.

                                                ***

               You said do you mind if I finish collating the exhibits and pulling the jury
           instructions together that have already been *** ruled on, so you can hand them
           to your bailiff so your bailiff could hand them to the jury while they were
           deliberating.”

       As the appellate court correctly held, “no basis exists for finding that the trial court
       abused its discretion.” 2020 IL App (1st) 191286, ¶ 63.

¶ 72        Parrillo also contends that the issues instruction was improper and that giving
       that instruction to the jury constituted reversible error. As the appellate court stated,
       a party waives the right to object on appeal to jury instructions by failing to object
       at trial and to offer a remedial instruction. Id. ¶ 62 (citing Marek v. Stepkowski, 241
       Ill. App. 3d 862, 870 (1992)). Parrillo’s attorneys did neither.

¶ 73       Seventh, Parrillo argues that the compensatory damages awarded by the jury
       were excessive. “The determination of damages is a question reserved to the trier
       of fact, and a reviewing court will not lightly substitute its opinion for the judgment
       rendered in the trial court.” Richardson v. Chapman, 175 Ill. 2d 98, 113 (1997). A




                                                - 28 -
       reviewing court will do so only when the damage award falls outside the range of
       fair and reasonable compensation, results from passion or prejudice, or shocks the
       judicial conscience. Id. Again, there is no trial transcript in this case. We do not
       know the substance of Doe’s testimony, so we cannot say that it inflamed the jury’s
       passion or provoked its prejudice. Considering the allegations in Doe’s complaint
       and amended complaint, as well as the trial exhibits showing her injuries, the
       compensatory damages were fair and reasonable.

¶ 74       Eighth, Parrillo argues that Doe’s medical records should not have been
       admitted into evidence. Parrillo and his attorneys did not participate in the trial, so
       they did not object to the admission of that evidence. Any objection on appeal was
       therefore forfeited. See Addis v. Exelon Generation Co., 378 Ill. App. 3d 781, 795
       (2007).

¶ 75       Ninth and finally, Parrillo argues that the trial court improperly denied his
       motion for a mistrial. He notes that the appellate court resolved that issue by
       declaring that he and his attorneys voluntarily absented themselves from the trial.
       And he responds by resting on “all the arguments” presented in his response brief
       “supporting his claim that the trial court erred by conducting a trial in the absence
       of the defendant and his counsel.” Parrillo utterly fails to demonstrate that Judge
       Varga’s decision to deny the motion for a mistrial was an abuse of discretion. See
       Bruntjen v. Bethalto Pizza, LLC, 2014 IL App (5th) 120245, ¶ 15.


¶ 76                                      CONCLUSION

¶ 77       For the reasons that we have stated, we reverse the appellate court’s judgment
       as to punitive damages and affirm that judgment in all other respects, and we affirm
       the trial court’s judgment.


¶ 78      Appellate court judgment affirmed in part and reversed in part.

¶ 79      Circuit court judgment affirmed.


¶ 80       CHIEF JUSTICE ANNE M. BURKE and JUSTICE NEVILLE took no part in
       the consideration or decision of this case.




                                               - 29 -